Exhibit 21 L.S. StarrettCompany Corporate Organization Company Name Country of State/Province Type of Year Year of Business Address Incorporation of Incorporation Entity Acquired Incorporation The L.S. Starrett Company U.S. Massachusetts Corporation Manufacturing 121 Crescent Street, Athol, MA 01331 Tru-Stone Technologies, Inc. U.S. Delaware Corporation Manufacturing 1101 Prosper Drive, PO Box 430, Waite Park, MN 56387 Starrett Kinemetric Engineering, Inc. U.S. Delaware Corporation Manufacturing 26052 Merit Circle, Suite 103, Laguna Hills, CA 92653 Starrett Bytewise Development, Inc. U.S. Delaware Corporation Manufacturing 1150 Brookstone Center Parkway, Columbus, Georgia 31904 Starrett Worldwide, Inc. U.S. Delaware Corporation Hire Non-US Employees 121 Crescent Street, Athol, MA 01331 The L.S. Starrett Co. of Canada Limited Canada Ontario Corporation Sales 1244, Kamato Road, Mississauga, Ontario, L4W 1Y1 The L.S. Starrett Company Limited U.K. Scotland Corporation Manufacturing Box 1, Oxnam Road, Jedburgh, TD8 6LR, Scotland Starrett Precision Optical Limited U.K. England Corporation Manufacturing Snaygill Industrial Estate, Skipton, North Yorkshire, BD23 2QR, England Starrett GmbH Germany Corporation Sales Feldwies 12, 61389 Scmittem/Taunus, Germany Starrett (Asia) Pte Ltd. Singapore Corporation Sales 35, Marsiling Industrial State Road 3, #05-04 Singapore 739257 The L.S. Starrett Company Limited (Japan) U.K. Scotland Branch Sales 661 -Chrome Taito, Taito-KU, Tokyo 110-0016 Starrett Industria E Commercio Ltda. Brazil Corporation Manufacturing Av. Laroy S. Starrett, 1880, Caxia Postal 171, 13300-000, Itu, Brasil The L.S. Starrett Company of Mexico, S.deR.L.deC.V. Mexico Corporation Sales Prol. Irlanda N 901 Col Privada, Luxemburgo, Saltillo, Coahuila, 25240 Mexico Starrett Tools (Suzhou) Co. Ltd. China Corporation Manufacturing Suzhou Industrial Park, N. 339 Su Hong Zhong Road, Suzhou, Jiangsu Providence The L.S. Starrett Co. of Australia Pty Ltd. Australia Corporation Sales Unit 2, 57 Prince William Drive, Seven Hills, N.S.W. 2147 Starrett (New Zealand) Limited New Zealand Corporation Sales 28C Hugo Johnston Drive, Penrose, Aukland
